DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 18, 2021 regarding Application No. 16/703,968.  Applicants amended claims 14, 17, and 18.  Claims 1-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2018-0164052 application filed in Korea on December 18, 2018 has been filed.


Response to Arguments
Applicants’ arguments filed on November 18, 2021 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. in US 2016/0284267 A1 (hereinafter Gil) in view of Kim et al. in US 2017/0077207 A1 (hereinafter Kim ‘207).


Regarding claim 18, Gil (FIGs. 1, 2, and 4-8) teaches:
A display device comprising (An OLED display device; FIG. 1 and [0068]): 
a substrate including a display area including a plurality of pixels and a plurality of signal lines inside an outer boundary of the display area, and a peripheral area outside the display area (a substrate 110 including a display area P1 including a plurality of pixels PX and a plurality of signal lines, e.g., 151 and 153, inside an outer boundary of the display area P1, and a peripheral area P2 outside the display area P1; FIGs. 1, 2, and 4, [0069], and [0072]); 
an active pattern including a semiconductor material disposed on the substrate (an active pattern 130 including a semiconductor material disposed on the substrate 110; FIGs. 4-8, [0103], and [0128]); 
a first conductive layer disposed on the active pattern (a first conductive layer (including scan line 151 and driving gate electrode 155a disposed on first insulation layer 141 as shown in FIGs. 8 and 6, respectively) disposed on the active pattern 130 (including elements 136b, 131b, and 137b of T2, 136a, 131a, and 137a of T1, and 136f, 131f, and 137f of T6 disposed on layer 120 as shown in FIG. 6, elements 136d, 131d, and 137d of T4, 137c, 131c, and 136c of T3, and 137g disposed on layer 120 as shown in FIG. 7, and elements 131b and 131c disposed on layer 120 as shown in FIG. 8); see FIGs. 6-8, [0075], [0106],and [0116]), the first conductive layer including a plurality of scan lines extending substantially in a first direction and a driving gate electrode (the first conductive layer including a plurality of scan lines 151 extending substantially in a first x-axis direction and a driving gate electrode 155a; FIGs. 1, 2, 4, 6, and 8, [0069], [0072], [0073], [0075], [0099], [0106], and [0116], see also FIG. 4); 
a second conductive layer disposed on the first conductive layer (a second conductive layer (including initialization voltage line 154 disposed on second insulation layer 142 as shown in FIGs. 6 and 7) disposed on the first conductive layer (including scan line 151 and driving gate electrode 155a disposed on first insulation layer 141 as shown in FIGs. 8 and 6, respectively)); see FIGs. 6-8, [0075], [0106], and [0116]), the second conductive layer including an initialization voltage line to transmit an initialization voltage (the second conductive layer including an initialization voltage line 154 to transmit an initialization voltage Vint; FIGs. 2 and 6-8 and [0075], see also FIG. 4); 
a third conductive layer disposed on the second conductive layer (a third conductive layer (including driving voltage line 172a disposed on third insulation layer 160 as shown in FIGs. 7 and 8) disposed on the second conductive layer (including initialization voltage line 154 disposed on second insulation layer 142 as shown in FIGs. 6 and 7)); see FIGs. 7 and 8, [0075], and [0100]), the third conductive layer including a driving voltage line to transmit a driving voltage (the third conductive layer including a driving voltage line 172a to transmit a driving voltage ELVDD; FIGs. 2, 7, and 8, [0075], and [0100], see also FIG. 4; 
a first data line to transmit a data signal (a first data line 171 to transmit a data signal Din; FIGs. 2, 6, and 8 and [0077], see also FIG. 4); and 
a pixel electrode layer (a pixel electrode layer (including a plurality of pixel electrodes 191 disposed on fourth insulation layer 180 as shown in FIGs. 6-8); see FIGs. 6-8 and [0121]), the pixel electrode layer including a plurality of pixel electrodes (the pixel electrode layer including a plurality of pixel electrodes 191; FIGs. 6-8, [0069], [0072], [0073], [0102], and [0142], see also FIG. 4),  
wherein the pixel electrode layer further comprises a plurality of first voltage lines to transmit the driving voltage (the pixel electrode layer (including a plurality of pixel electrodes 191) further comprises a plurality of first voltage lines 172b to transmit the driving voltage ELVDD; FIGs. 6-8, [0069], [0072], [0073], [0075], [0100], [0102], and [0142] see also FIGs. 1 and 2), 
the plurality of first voltage lines are arranged in one direction in the display area where the plurality of pixel electrodes are disposed (the plurality of first voltage lines 172b are arranged in one direction in the display area (organic emission layer 370 of OLED OLD in pixel area P1) where the plurality of pixel electrodes 191 of pixels PX are disposed; see FIGs. 1, 2, and 4, [0069], [0072], [0073], [0075], [0100], and [0102]), and 
the plurality of first voltage lines extend to the peripheral area and are connected with a wire to transmit the driving voltage, and the driving voltage line inside the outer boundary of the display area (the plurality of first voltage lines 172b extend to the peripheral area P2 and are connected with a wire to transmit the driving voltage ELVDD, and the driving voltage line 172a inside the outer boundary of the display area P1; see FIGs. 1, 2, and 4, [0069], [0072], [0075], and [0100]).
However, it is noted that Gil does not teach:
a fourth conductive layer disposed on the third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and  
a pixel electrode layer disposed on the fourth conductive layer.
	Kim ‘207 (FIGs. 2, 4, and 5) teaches:
a fourth conductive layer disposed on a third conductive layer (a fourth conductive layer (including a first data line 16 as shown in FIGs. 4 and 5) disposed on a third conductive , the fourth conductive layer including a first data line to transmit a data signal (the fourth conductive layer including a first data line 16 to transmit a data signal DM; FIG.4, [0066], and [0121], see also FIGs. 2 and 5); and  
a pixel electrode layer disposed on the fourth conductive layer (a pixel electrode layer 210 as shown in FIGs. 4 and 5 disposed on the fourth conductive layer (including a first data line 16 as shown in FIGs. 4 and 5); FIGs. 4 and 5 and [0078]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil to include: a fourth conductive layer disposed on a third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and a pixel electrode layer disposed on the fourth conductive layer, as taught by Kim ‘207, such that Gil as modified by Kim ‘207 teaches: a fourth conductive layer disposed on the third conductive layer (third conductive layer taught by Gil as modified by the third and fourth conductive layers taught by Kim ‘207), the fourth conductive layer including a first data line to transmit a data signal (first data line taught by Gil as modified by the fourth conductive layer and first data line taught by Kim ‘207); and a pixel electrode layer disposed on the fourth conductive layer (pixel electrode layer taught by Gil as modified by the pixel electrode layer and fourth conductive layer taught by Kim ‘207), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Kim ‘207 ([0052] and [0062]) is comparable to the display device taught by Gil because they are both OLED display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Gil to include: a fourth conductive layer disposed on a third conductive layer, the fourth conductive layer including a  a pixel electrode layer disposed on the fourth conductive layer, as taught by Kim ‘207, with the predictable result of providing image display.
	However, it is noted that Gil as modified by Kim ‘207 does not teach:
the plurality of first voltage lines extend to the peripheral area and are connected with a wire to transmit the driving voltage without being connected with the driving voltage line inside the outer boundary of the display area,
but which would have been obvious to include to make separate that which was integral.

	Regarding claim 19, Gil as modified by Kim ‘207 teaches:
		The display device of claim 18.  
	Gil (FIGs. 1, 2, and 4) further teaches:
wherein the plurality of first voltage lines extend to the peripheral area and are connected with a wire to transmit a substantially constant voltage (the plurality of first voltage lines 172b extend to the peripheral area P2 and are connected with a wire configured to transmit a substantially constant voltage ELVDD (the same as disclosed by Applicants at [0146]); see FIGs. 1, 2, and 4, [0069], [0075], and [0100]).

	Regarding claim 20, Gil as modified by Kim ‘207 teaches:
The display device of claim 19.
Gil (FIG. 4) further teaches:
wherein the first voltage line is bent along a periphery of the plurality of pixel electrodes in the display area (the first voltage line 172b is bent along a periphery of the . 


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Kim ‘207, in further view of Kim et al. in US 2016/0217743 A1 (hereinafter Kim ‘743), and in further view of Kwon et al. in US 2016/0254340 A1 (hereinafter Kwon).

Regarding claim 14, the claim recites:
A display device comprising: 
a substrate; 
an active pattern including a semiconductor material disposed on the substrate; 
a first conductive layer disposed on the active pattern, the first conductive layer including a plurality of scan lines extending substantially in a first direction and a driving gate electrode; 
a second conductive layer disposed on the first conductive layer, the second conductive layer including an initialization voltage line to transmit an initialization voltage; 
a third conductive layer disposed on the second conductive layer, the third conductive layer including a driving voltage line to transmit a driving voltage; 
a fourth conductive layer disposed on the third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and 
a pixel electrode layer disposed on the fourth conductive layer, the pixel electrode layer including a plurality of pixel electrodes,
which are taught by Gil as modified by Kim ‘207, as discussed in claim 18 above.  The motivation to combine Gil and Kim ‘207 is the same as discussed in claim 18 above.
	Gil (FIGs. 4-8) further teaches:
wherein the third conductive layer comprises a connection member electrically connected with the initialization voltage line (the third conductive layer (including driving voltage line 172a disposed on third insulation layer 160 as shown in FIGs. 7 and 8) comprises a connection member 175 electrically connected with the initialization voltage line 154; FIGs. 4 and 7 and [0136]),
the active pattern comprises a plurality of channel regions and a plurality of conductive regions (the active pattern 130 comprises a plurality of channel regions 131a-g and a plurality of conductive regions; FIG. 5, [0103], and [0128]).
	However, it is noted that Gil as modified by Kim ‘207 does not teach:
the plurality of conductive regions comprise a first conductive region disposed at a side of one channel region of the plurality of channel regions, wherein the first conductive region is contiguous and includes a first portion overlapping the first data line in a plan view, a second portion overlapping the connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, 
the first portion, the second portion and the third portion are substantially contiguous, and directly connected without overlapping any channel regions of the plurality of channel regions.

	Kim ‘743 (FIGs. 3 and 4) teaches:
a plurality of conductive regions comprise a first conductive region disposed at a side of one channel region of a plurality of channel regions, wherein the first conductive region is contiguous and includes a first portion overlapping a first data line in a plan view, a second portion overlapping a connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view (a plurality of conductive regions comprise a first conductive region disposed at a side of one channel region 131b of a plurality of channel regions 131a-g, wherein the first conductive region is contiguous and includes a first portion overlapping a first data line 171 in a plan view, a second portion overlapping a connection member in the plan view, and a third portion disposed between the first data line 171 and the connection member in the plan view; see annotated FIGs. 3 and 4 below, [0086], [0088], [0094], and [0111], see also FIGs. 5 and 6), 
the first portion, the second portion and the third portion are substantially contiguous, and directly connected (the first portion, the second portion, and the third portion are substantially contiguous, and directly connected; see annotated FIGs. 3 and 4 below, see also FIGs. 5 and 6).

                

    PNG
    media_image1.png
    636
    489
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    800
    879
    media_image2.png
    Greyscale

	

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 to include: a plurality of conductive regions comprise a first conductive region disposed at a side of one channel region of a plurality of channel regions, wherein the first conductive region is contiguous and includes a first portion overlapping a first data line in a plan view, a second portion overlapping a connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, the first portion, the second portion and the third portion are substantially contiguous, and directly connected, as taught by Kim ‘743, such that Gil as modified teaches: the claimed features including: without overlapping any channel regions of the plurality of channel regions (it would have been obvious to select features on the basis of their suitability for the intended use – i.e., extension of a channel region such that Gil as modified teaches the claimed features), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Kim ‘743 ([0003]) is comparable to the display device taught by Gil as modified by Kim ‘207 because they are both OLED display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 to include: a plurality of conductive regions comprise a first conductive region disposed at a side of one channel region of a plurality of channel regions, wherein the first conductive region is contiguous and includes a first portion overlapping a first data line in a plan view, a second portion overlapping a connection member in the plan view, and a third portion disposed between the first data line and the connection member in the plan view, the first portion, the second portion and the third portion are substantially contiguous, and directly connected, as taught by Kim ‘743, with the predictable result of providing image display.
However, it is noted that Gil as modified by Kim ‘207 and Kim ‘743 does not teach:
the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region.
Kwon (FIGs. 1, 6, 7, 9, and 10) teaches:
a second conductive layer further comprises a conductive pattern that overlaps a portion of a first conductive region between a first data line and a connection member (a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 and Kim ‘743 to include: a second conductive layer further comprises a conductive pattern that overlaps a portion of a first conductive region between a first data line and a connection member, as taught by Kwon, such that Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches: the second conductive layer further comprises a conductive pattern that overlaps the third portion of the first conductive region (second conductive layer, third portion of the first conductive region, first data line, and connection member taught by Gil as modified by Kim ‘207 and Kim ‘743 as modified by the second conductive layer, conductive pattern, portion of a first conductive region, first data line, and connection member taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).

	Regarding claim 15, Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches:
The display device of claim 14.  
Gil (FIGs. 2, 4, 7, and 8) further teaches:
the driving voltage line (the driving voltage line 172a; FIGs. 2, 7, and 8, [0075], and [0100], see also FIG. 4).
	However, it is noted that Gil as modified by Kim ‘207 and Kim ‘743 does not teach:
wherein the conductive pattern is electrically connected with the driving voltage line.
	Kwon (FIGs. 2 and 7) teaches:
wherein a conductive pattern is electrically connected with a driving voltage line (a conductive pattern 150 is electrically connected with a driving voltage line 290 that transmits a driving voltage ELVDD; see FIGs. 1 and 7, [0104], and [0114]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gill as modified by Kim ‘207 and Kim ‘743 to include: wherein a conductive pattern is electrically connected with a driving voltage line, as taught by Kwon, such that Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches: wherein the conductive pattern is electrically connected with the driving voltage line (driving voltage line taught by Gil as modified by Kim ‘207 and Kim ‘743 as modified by the conductive pattern and driving voltage line taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).
	
	Regarding claim 16, Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches:
The display device of claim 15.  
Gil (FIGs. 1 and 2) further teaches:
wherein the plurality of scan lines comprise a first scan line and a second scan line (the plurality of scan lines 151 comprise a first scan line Sn and a second scan line, e.g., Sn+1; see FIGs. 1 and 2, [0069], [0072], [0073], and [0075]).
	However, it is noted that Gil as modified by Kim ‘207 and Kim ‘743 does not teach:
the conductive pattern is disposed between the first scan line and the second scan line.


Kwon (FIGs. 1 and 7) teaches:
a conductive pattern is disposed between a first scan line and a second scan line (a conductive pattern 150 is disposed between a first scan line, e.g., n row scan line, and a second scan line, e.g., n+1 row scan line; see FIGs. 1 and 7, [0005], [0049], [0055], [0076], and [0104]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 and Kim ‘743 to include: a conductive pattern is disposed between a first scan line and a second scan line, as taught by Kwon, such that Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches: the conductive pattern is disposed between the first scan line and the second scan line (first and second scan lines taught by Gil as modified by Kim ‘207 and Kim ‘743 as modified by the conductive pattern and first and second scan lines taught by Kwon), in order to obtain the benefits of reducing crosstalk and providing a display with improved definition.  (Kwon: [0117]).

	Regarding claim 17, Gil as modified by Kim ‘207, Kim ‘743, and Kwon teaches:
The display device of claim 14.  
	However, it is noted that Gil as modified by Kim ‘207 does not teach:
wherein the connection member is electrically connected to the second portion.  
	Kim ‘743 (FIG. 4) further teaches:
wherein a connection member is electrically connected to a second portion (a connection member is electrically connected to a second portion; see annotated FIG. 4 above, [0086], [0088], [0094], and [0111]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 to include: a connection member is electrically connected to a second portion, as taught by Kim ‘743, such that Gil as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display device taught by Kim ‘743 ([0003]) is comparable to the display device taught by Gil as modified by Kim ‘207 because they are both OLED display devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Gil as modified by Kim ‘207 to include: a connection member is electrically connected to a second portion, as taught by Kim ‘743, with the predictable result of providing image display.


Allowable Subject Matter
Independent claim 1 is allowable.  Claims 2-13 are allowable based on their dependency from allowable claim 1.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/4/2022B